 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00112-MCE-CKD
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13           v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $11,450.00 IN U.S.                  ALLEGING FORFEITURE
     CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Corlis
18 McSpadden (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about April 12, 2019, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $11,450.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on February 7, 2019.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
29                                                                             Stipulation and Order to Extend Time

30
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline was July 11, 2019.

 3          4.      By Stipulation and Order filed July 19, 2019, the parties stipulated to extend to October 9,

 4 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.      By Stipulation and Order filed October 9, 2019, the parties stipulated to extend to

 8 December 9, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 9 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

10 subject to forfeiture.

11          6.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to

12 February 7, 2020, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

14 subject to forfeiture.

15          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to April

16 7, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

18 forfeiture.

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///
26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1          8.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to April 7, 2020.

 4 Dated: 2/5/2020                                        McGREGOR W. SCOTT
                                                          United States Attorney
 5
                                                  By:     /s/ Kevin C. Khasigian
 6                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
 7

 8 Dated: 2/5/2020                                        /s/ Peter S. Herrick
                                                          PETER S. HERRICK
 9                                                        Attorney for potential claimant
                                                          Corlis McSpadden
10                                                        (Signature authorized by email)
11

12          IT IS SO ORDERED.

13 Dated: February 11, 2020

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
